Case: 13-10363      Document: 00512493100         Page: 1    Date Filed: 01/08/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                    No. 13-10363                        January 8, 2014
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk



UNITED STATES OF AMERICA,

                                                 Plaintiff−Appellee,

versus

MIGUEL UBBEN,

                                                 Defendant−Appellant,

NAVIDAD A. UBBEN,

                                                 Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:12-CV-649




Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10363    Document: 00512493100     Page: 2   Date Filed: 01/08/2014


                                 No. 13-10363

      In this civil action, the appellants challenge the garnishment of property
by the United States in partial satisfaction of restitution imposed on an
underlying criminal conviction. Appellant Navidad Ubben claims the property
was her separate properly under Texas law and that the district court failed to
follow state law by refusing to hold a hearing, thus denying procedural due
process.
      The district court issued a short but sufficiently explanatory order, dated
January 24, 2013, noting that the Ubbens had the burden “to prove by clear
and convincing evidence that the garnished accounts contain separate prop-
erty, which usually requires tracing of the funds” (citing United States v.
Ingram, No. 4:04-CV-868-A, 2005 U.S. Dist. LEXIS 2102, at *13-14 (N.D. Tex.
Feb. 14, 2005)). The court concluded that “[b]ecause [the Ubbens] have not
made even the slightest attempt at showing that the accounts contain separate
properly and have not disputed any facts raised by the government, a hearing
is not necessary and the . . . exemption [from garnishment] does not apply.”
      There is no error, and the judgment, being based on the Final Order of
Garnishment, is AFFIRMED.




                                       2